Citation Nr: 0020835	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-05 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Adriane D. Paniagua, J.D.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He was a prisoner of war of the German 
Government from October 1943 to April 1945.  The appellant is 
the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the above claim.  The case was 
transferred to the RO in New York, New York.  

The appellant was scheduled for a hearing before a member of 
the Board in August 2000; however, this hearing was canceled 
due to her death.


FINDING OF FACT

On August 1, 2000, the Board was notified by the appellant's 
attorney that the appellant died on June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1997, the RO found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant perfected an appeal.  On August 1, 2000, the Board 
was notified by the appellant's attorney that the appellant 
died on June [redacted], 2000.  

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any other survivor of the veteran.  
38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

